DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species IX in the reply filed on 2 March 2020 is acknowledged.  The traversal is on the grounds that the Restriction Requirement has not shown that the subject application presents any generic claims to a virtual air-gap transformer (VAGT) or that the application presents any claims directed to different embodiments of VAGT.  This is found persuasive. The Restriction Requirement is therefore withdrawn.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities: 
Claim 3, line 11, “the energy storage components”, should be --the one or more energy storage components--.
Claim 14, line 4, “in the form of a corresponding first signal”, should be --in the form of the corresponding first signal--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the electrical power control apparatuses": “the sinks and/or sources”; and “the voltages and frequencies” on lines 20-21; 24; and 25, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the electrical power control apparatuses" on lines 13 and 16.  There is insufficient antecedent basis for these limitations in the claim. 
The limitation “its energy storage components” recited on lines 20-21 and 22-23 is unclear. This limitation is unclear because line 9 recites “one or more energy storage components”, so it is not clear if “its energy storage components” is the same as “one or more energy storage components” or different energy storage components.
Claim 4 recites the limitations “the electromagnetic coupling”; “the primary and secondary windings”; “the electrical current in the control windings”; “the secondary windings”; “the electrical power supply system”;  and “the target frequency” on lines 5-6; 6; 12; 14; 15; and 18, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations “the electromagnetic coupling”; “the primary and secondary windings”; “the filtered signal’; the control windings’; and “the secondary windings” on lines 5-6; 6; 20; 23; and 24, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14, the recited limitation “receiving electrical power in the form of the corresponding first signal having a corresponding first fundamental frequency and a corresponding first characteristic voltage” is unclear. In particular “the corresponding first signal having a corresponding first fundamental frequency and a corresponding first characteristic voltage” is unclear. This limitation is unclear because Claim 1, from which this claim depends from recites “a corresponding first signal having a corresponding first fundamental frequency and a corresponding first characteristic voltage”, so it is not clear if this is the same “first signal with the same first fundamental frequency and same first characteristic voltage or different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garces et al. US 2007/0114796
Regarding Claim 1, Garces teaches an electrical power distribution network (100, 200, figs. 1 and 2), including: 
a plurality of electrical power control apparatuses (124 and 126, figs. 1 and 2), each electrical power control apparatus of the plurality of electrical power control apparatuses including: 
one or more signal conversion components receiving electrical power in a form of a corresponding first signal having a corresponding first fundamental frequency and a corresponding first characteristic voltage, and generating a corresponding second signal having a corresponding second fundamental frequency and a corresponding second characteristic voltage (the system voltage and frequency references are dynamically determined by one of the power components … exemplary control loop 500 that illustrates the dynamic generation of a reference frequency, to ensure real power sharing among the multiple power generation units. The control loop 500 may be implemented within the local controls or within the supervisor controls, control loop 500 receives a commanded frequency,  generated by the supervisory controls. System measurements (e.g., voltage, current) are used to determine the present master frequency, refer to [0021] and [0027]); and 
a controller that controls operation of the one or more signal conversion components to determine an output voltage and an output frequency of an output signal of the electrical power control apparatus of the plurality of electrical power control apparatuses (126, figs. 1 and 2 and the integrated, wind pumped hydro system 100 is managed through both local controls 124 and centralized supervisory controls 126 in order to overcome the intermittency issues associated with wind generated power. The supervisory controls 126 communicate with the individual local controls 124 through a communications bus 128. For a stand-alone configuration, the system voltage and frequency references are dynamically determined by one of the power components (e.g., wind or hydro) such that the load sharing capability is provided by local controls 124 or by (e.g., droop control) or by the supervisory control 126. The supervisory controls 126 are also configured to provide energy management and regulatory controls, refer to [0021]-[0022] and [0027]-[0028]); 
electrical power generation components acting as sources of electrical power to at least some electric power control apparatuses of the plurality of electrical power control apparatuses (wind, 102, 104, 106, 123, figs. 1 and 2); and 
electrical power consumption components acting as sinks of electrical power from at least some electrical power control apparatuses of the plurality of electrical power control apparatuses (grid, 116, 118, 202, figs. 1 and 2); 
wherein the plurality of electrical power control apparatuses operate autonomously but are interconnected such that an output of at least some of the electrical power control apparatuses of the plurality of electrical power control apparatuses is connected to an input of at least one corresponding other of the electrical power control apparatuses of the plurality of electrical power control apparatuses and to one or more of the sinks and/or sources of electrical power so that the plurality of electrical power control apparatuses collectively maintain the voltages and frequencies of the second signals flowing through the electrical power distribution network at target values to compensate for variations in the sinks and/or sources of electrical power (implementation and dynamic generation described, refer to [0021]-[0022] and [0027]-[0028]).
Regarding Claim 2, Garces  teaches all of the limitations of Claim 1 above and further teaches wherein each electrical power control apparatus of the plurality of electrical power control apparatuses includes one or more energy storage components storing electrical energy, and uses its energy storage components to store electrical energy when it receives more electrical power than is required at its output, and releases stored electrical energy from its energy storage components when it receives less electrical power than is required at its output, and provides corresponding output electrical power in the form of a corresponding output signal having a target output frequency and a target output voltage (123, figs.1 and 2, 314, fig. 3, 410, fig. 4 and refer to [0020]-[0022] of Garces).
Regarding Claim 3, Garces teaches an electrical power distribution network (100, 200, figs. 1 and 2), including: 
a plurality of electrical power control apparatuses (124 and 126, figs. 1 and 2), each electrical power control apparatus of the plurality of electrical power control apparatuses including: 
one or more signal conversion components receiving electrical power in a form of a corresponding first signal having a corresponding first fundamental frequency and a corresponding first characteristic voltage, and generating a corresponding second signal having a corresponding second fundamental frequency and a corresponding second characteristic voltage (the system voltage and frequency references are dynamically determined by one of the power components … exemplary control loop 500 that illustrates the dynamic generation of a reference frequency, to ensure real power sharing among the multiple power generation units. The control loop 500 may be implemented within the local controls or within the supervisor controls, control loop 500 receives a commanded frequency,  generated by the supervisory controls. System measurements (e.g., voltage, current) are used to determine the present master frequency, refer to [0021] and [0027]); 
one or more energy storage components storing electrical energy  (123, figs.1 and 2, 314, fig. 3, 410, fig. 4 and refer to [0020]-[0022]); and 
a controller controlling operation of the one or more signal conversion components and the energy storage components (126, figs. 1 and 2 and the integrated, wind pumped hydro system 100 is managed through both local controls 124 and centralized supervisory controls 126 in order to overcome the intermittency issues associated with wind generated power. The supervisory controls 126 communicate with the individual local controls 124 through a communications bus 128. For a stand-alone configuration, the system voltage and frequency references are dynamically determined by one of the power components (e.g., wind or hydro) such that the load sharing capability is provided by local controls 124 or by (e.g., droop control) or by the supervisory control 126. The supervisory controls 126 are also configured to provide energy management and regulatory controls, refer to [0020]-[0022] and [0027]-[0028]); 
electrical power generation components acting as sources of electrical power to at least some electric power control apparatuses of the plurality of electrical power control apparatuses (wind, 102, 104, 106, 123, figs. 1 and 2); and 
electrical power consumption components acting as sinks of electrical power from at least some electrical power control apparatuses of the plurality of electrical power control apparatuses (grid, 116, 118, 202, figs. 1 and 2); 
wherein the plurality of electrical power control apparatuses operate autonomously but are interconnected such that an output of at least some of the electrical power control apparatuses of the plurality of electrical power control apparatuses is connected to an input of at least one corresponding other of the electrical power control apparatuses of the plurality of electrical power control apparatuses and to one or more of the sinks and/or sources of electrical power so that the plurality of electrical power control apparatuses collectively maintain the voltages and frequencies of the second signals flowing through the electrical power distribution network at target values to compensate for variations in the sinks and/or sources of electrical power (implementation and dynamic generation described, refer to [0021]-[0022] and [0027]-[0028]).
Regarding Claim 14, Garces teaches all of the limitations of Claim 1 above and further teaches an electrical power distribution process executed by each electrical power control apparatus of the plurality of electrical power control apparatuses including: receiving electrical power in the form of a corresponding first signal having a corresponding first fundamental frequency and a corresponding first characteristic voltage, the electrical power representing an output of at least one other of the electrical power control apparatuses as modified by one or more of the sinks and/or sources of electrical power; controlling the one or more signal conversion components so that the electrical power control apparatus provides output electrical energy in the form of a corresponding output signal having corresponding target values of voltage and frequency (5 and 6 and refer to [0027]-[0028] of Garces).
Regarding Claim 15, Garces teaches all of the limitations of Claim 14 above and further teaches storing electrical energy in one or more corresponding energy storage components when the electrical power control apparatus receives more electrical power than is required at its output; releasing stored electrical energy from the one or more corresponding energy storage components when the electrical power control apparatus receives less electrical power than is required at its output; and providing corresponding output electrical power in the form of a corresponding output signal having a target output frequency and a target output voltage (123, figs.1 and 2, 314, fig. 3, 410, fig. 4 and refer to [0020]-[0022] of Garces).
Regarding Claim 16, Garces teaches all of the limitations of Claim 14 above and further teaches controlling the one or more signal conversion components to improve the power factor of the electrical power control apparatus (dynamically changing, refer to [0026]-[0028] of Garces).

Allowable Subject Matter
Claims 4-13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, the prior arts of record do not teach or fairly suggest an electrical power distribution network, wherein each electrical power control apparatus of the plurality of electrical power control apparatuses includes: at least one virtual air gap transformer, including at least one primary winding, at least one secondary winding, and one or more control windings to control the electromagnetic coupling between the primary and secondary windings; an input port configured to receive a first input signal having a first input fundamental frequency and a first input voltage; and a control component configured: to receive a signal representing the first input voltage and the first input fundamental frequency of the first input signal, and to generate a corresponding virtual air gap control signal to determine the electrical current in the control windings of the at least one virtual air gap transformer, such that a target output voltage of a target output frequency is generated at the secondary windings; wherein the electrical power supply system receives input electrical energy in a form of the first input signal having the first input fundamental frequency and the first input voltage, and generates corresponding output electrical energy in a form of a corresponding first output signal of the target frequency and the target output voltage.
Regarding Claim 8, the prior arts of record do not teach or fairly suggest an electrical power distribution network, wherein each electrical power control apparatuses of the plurality of electrical power control apparatuses includes: at least one virtual air gap transformer, including at least one primary winding, at least one secondary winding, and at least one control winding to control the electromagnetic coupling between the primary and secondary windings; a heterodyning component configured to receive a signal having a first fundamental frequency and to generate a corresponding heterodyned signal having frequency components corresponding to a sum and a difference of the first fundamental frequency and a reference frequency; a filtering component configured to filter a heterodyned signal to remove one of the sum and the difference frequency components therefrom and provide a corresponding filtered signal; an input port configured to receive a first input signal having a first input fundamental frequency and a first voltage; and a controller configured to: (i) receive a signal representing at least the first fundamental frequency of the first input signal and to generate a corresponding frequency control signal to determine the reference frequency of the heterodyning component such that the filtered signal has a target output frequency; and (ii) receive a signal representing the first voltage, and to generate a corresponding virtual air gap control signal to determine the electrical current in the control windings of the at least one virtual air gap transformer, such that a target output voltage is generated at the secondary windings.
Regarding Claim 17, the prior arts of record do not teach or fairly suggest an electrical power distribution process including: measuring an output voltage on a secondary winding of a variable air-gap transformer of the electrical power control apparatus; applying a Park transform of the measured voltage to generate direct and quadrature components of the measured voltage; comparing the direct component to the target voltage value; using a proportional-integral control loop to generate a control signal; applying an inverse Park transform to the control signal to generate a transformed control signal; and based on a comparison of the transformed control signal and electrical current in the control windings of at least one virtual air gap transformer, adjusting the electrical current in the control windings to improve the power factor of the electrical power control apparatus.
Regarding Claims 5-7, 13, and 18, they depend from Claim 4.
Regarding Claims 9-12, they depend from Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/ 
Examiner, Art Unit 2836
7 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836